DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 September 2020.
Applicant's election with traverse of Claims 1-14 in the reply filed on 22 September 2020 is acknowledged.  The traversal is on the ground(s) that Applicant’s invention includes certain features not taught in Davies (e.g. “penetration of electrostatic powder,” percentage of powder content, etc.) (Remarks, pp. 2-3). This is not found persuasive because Applicant relies on supposed differences which are not limitations of the claims. Moreover, the rejection of Claim 1 in this Office Action provides further evidence that inventions I-III do not share a special technical feature. The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spaces” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “said spaces and through grooves distributed in an aligned manner with respect to the longitudinal direction of the bundle of fibres.” The specification describes “spaces in the direction parallel to the bundle” (p. 10, lines 15-17) and grooves which “preferably are distributed in an aligned manner with respect to the longitudinal direction of the bundle of fibres” (p. 12), but does not describe spaces distributed in an aligned manner with respect to the longitudinal direction of the bundle of fibres.”
Claims 2-12 are rejected as depending from Claim 1.
Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “spaces and through grooves distributed in an aligned manner with respect to the longitudinal direction of the bundle of fibres.” The limitation is indefinite, because it is not clear what is meant by “in an aligned manner with respect to the longitudinal direction of the bundle of with each other in a longitudinal direction or are aligned with the fibres in the longitudinal direction. Moreover, it is not clear what is meant by “aligned.” The specification indicates that Figure 4 shows grooves “distributed in an aligned manner with respect to the longitudinal direction,” while showing grooves which seem NOT to be aligned, but staggered, in a direction of travel (which might be considered a “longitudinal direction”). Examiner considers the limitation to include any pattern of spaces or through grooves which can be said to bear some relationship either to the fibres or to each other to meet the limitation.
Claim 1 recites the limitation "the longitudinal direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear what direction must be considered “longitudinal.” Figures 1 and 2 show arrows pointed in a direction of travel (Figs. 1-2; p. 6), and the specification indicates that in Figure 4, grooves “distributed in an aligned manner with respect to the longitudinal direction” (p. 12, lines 5-8), but the specification is not helpful, because the specification does not define a longitudinal direction, and it is not clear from Figure 4 what is meant by “distributed in an aligned manner with respect to the longitudinal direction.” Examiner considers “longitudinal direction” to include a direction which is either in the traveling direction or orthogonal to the traveling direction. “The longitudinal direction" is interpreted as “a longitudinal direction.”
Claim 14 depends from a canceled claim. This claim cannot be examined, because it is unclear what limitations are required.
Claims 2-12 are rejected as depending from rejected Claim 1.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US 2009/0301641) in view of Davies et al. (US 5,756,206) and Hori et al. (JP 2012-107160).
Regarding Claim 1, Asahara et al. (US’641) teach a process for treating fibers in the production of a preform, including supplying a bundle of reinforcing fibers, applying a first resin to the bundle of fibers, and bonding particles of the first resin to the fibers by heating (Abstract; [0018]). The fibers are 
US’641 fails to teach electrostatic deposition of the first resin. Davies et al. (US’206) teach an analogous method for treating fibers in the production of a preform, characterized in that it comprises the steps of: continuously supplying a bundle of fibers, applying a first resin to the bundle of fibers by electrostatic deposition of particles of the first resin into spaces between fibers, and bonding the particles of the first resin to the bundle of fibers by heating (Abstract; Col. 6, line 65 through col. 7, line 5; Col. 7, lines 16-19; col. 9, lines 1-4). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’641 by applying the first resin by electrostatic deposition, because US’206 is analogous art which suggests that electrostatic coating of fibers is typical.
The combination of US’641 in view of US’206 fails applying a surface coating to at least one side of the bundle of fibers by depositing filaments of a second resin. Hori et al. (JP’160) teach an analogous method for coating, including steps of continuously supplying a bundle of fibers 15 [0018-0019, 0021], applying particles of a first resin (thermosetting) to the bundle of fibers [0006, 0010-0011, 0018], and bonding the particles of the first resin to the bundle of fibers by heating [0010]. Additionally, JP’160 suggests applying a surface coating to at least one side of the bundle of fibers by depositing filaments (nanofibers) of a second resin (thermoplastic) [0007, 0035, 0013] to provide additional reinforcement to a composite fabric [0002, 0014]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’641 in view of US’206 by applying a surface coating of filaments of a second resin, because JP’160 suggests such a surface coating on a fiber/resin composite in order to provide additional reinforcement of the composite.

Regarding Claim 3, JP’160 teaches that the surface coating of the second resin is applied directly to the bundle of fibres ( [0007, 0017]) and the first resin is applied to the bundle of fibers with the surface coating of the second resin (See rejection of Claim 1 above). Moreover, it is prima facie obvious to coat the bundle of fibers with two resins in any order or simultaneously. MPEP 2144.04.IV.C..
Regarding Claim 4, US’260 suggests that in the prior art matrix in an amount of first resin is typically 15% or more by volume (col. 3, lines 37-47). The combination of US’641 in view of US’260 in and JP’160 fails to teach that the first resin is applied in an amount of less than 10% of the weight of the bundle of fibres. However, US’260 provides evidence that the amount of resin is a result-effective variable, known in the prior art to affect consolidation of components into a void-free structure without requiring more matrix material (col. 3, lines 37-47; col. 5, lines 35-40). JP’160 suggests a surface coating of a second resin to improve reinforcement. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by applying the first resin in the recited amount through routine optimization, especially where JP’160 suggests that a second resin can improve reinforcement and thus permit less matrix to be used for adequate consolidation.
Regarding Claim 5, US’641 fails to teach a particle size. US’206 teaches that the particles of the first resin have a size between 20 micron and 400 microns with a mean particle size of 100 micron for powder coating (col. 8, lines 13-15), which includes a substantial and obvious overlap with Applicant’s recited range. It would have been obvious to a person of ordinary skill in the art at the time of invention 
Regarding Claim 6, JP’160 suggests that the surface coating of the second resin includes fibers with a diameter of 10-8 to 10-6 m (10-5 - 10-3 mm), which is less than 0.2 mm [0006-0009]. It would have been obvious to a person of ordinary skill in the art at the time of invention to apply the second resin in the recited thickness to achieve adequate reinforcement in light of the disclosed fiber thickness.
Regarding Claim 7, US’641 fails to teach a rate. US’206 teaches operating the powder coating line at a rate of 10-60 m/ min (col. 7, lines 36-38).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by supplying a bundle of fibres at the recited rate, because US’206 suggests that coating can occur at this rate.
Regarding Claim 8, US’641 fails to teach adjusting a width. US’206 teaches that it was conventional in the prior art to adjust the width of a tow of fibers by spreading the fibers out in order to place particles between fibers prior to the application of a coating by an electrostatic technique (col. 6, lines 48-50; col. 6, line 65 through col. 7, line 7). Although, US’206 also teaches that spreading can be eliminated by electrostatically applying the powder onto the fibers of the tow (col. 7, lines 8-23), that the prior art includes electrostatic application after spreading suggests that it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of the combination of references by adjusting the width of the fibers (spreading the fibers in the tow) in order to coat between the fibers as suggested in the prior art.
Regarding Claim 10, US’641 teaches heat to bond the resin to the fibers [0018, 0109] and pressure to control volume content of the fibers [0110]. US’206 also teaches a step in which heat and pressure are applied to the particles of the first resin so that they can be diffused in the bundle of fibers (col. 12, lines 53-57). Additionally, US’206 teaches that it was conventional in the prior art to spread the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US 2009/0301641) in view of Davies et al. (US 5,756,206) and Hori et al. (JP 2012-107160) as applied to Claim 1 above, and further in view of Muzzy et al. (US 5,296,064).
Regarding Claim 9, US’641 fails to teach adjustment of the width of the bundle of fibres. US’206 teaches a sub-step in which the bundle of fibers (tow) is passed through cylindrical flattening rollers 40, which increase and adjust the width of the bundle of fibers by friction to flatten them to form a ribbon, or tape (Figs. 5-7; col. 9, lines 15-21). The cylindrical surfaces of the rollers are opposite and separated from each other at least by the tow which moves between them (Fig. 5). The combination of US’641 in view of US’206 and JP’160 fails to teach first rollers with a concave surface to reduce the width of the bundle of fibers. Muzzy et al. (US’064) teach an analogous method for producing a tape made from a tow (i.e. bundle of fibers) and electrostatically coating the tow (Abstract; Example I, col. 9, line 64 through col. 10, line 17) and additionally suggests a sub-step in which the tow is passed through rollers with a concave surface, which reduces the width of the bundle of fibers by pulling the fibers toward the axis (Figs. 8-9) in cooperation with a convex roller (Figs. 7a-9), or alone in order to form a tape with a desired geometry (col. 4, line 55 through col. 5, line 33). US’064 suggests placing the concave roller or combination of concave and convex roller at the output end of a fusion coating line or as a replacement for the fusion oven of a fusion coating line. However, it would have been obvious to a person of ordinary skill in the art of invention to modify the combination of US’641 in view of US’206, JP’160, and US’064 by performing the adjustment of the width of the bundle of fibers by performing the recited first and second subs-steps prior to applying the first and second resin, because it is prima facie obvious to perform steps in any order. Additionally, since US’206 teaches that it was conventional in the prior art to 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US 2009/0301641) in view of Davies et al. (US 5,756,206) and Hori et al. (JP 2012-107160) as applied to Claim 1 above, and further in view of Dzenis (US 2014/0162063) and Muzzy et al. (US 5,296,064).
Regarding Claim 11, JP’160 teaches depositing a surface coating of nanofibers by electrospinning molten fibers. The combination of US’641 in view of US’206 and JP’160 fails to teach depositing molten filaments in the form of a spiral. Dzenis (US’063) teaches a method for applying nanofibers by electrospinning, including as a spiral, which occurs because of bending instability, characteristic of a jet shape [0051]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of the combination of references by depositing molten filaments in the form of a spiral, because US’063 suggests that the shape is a characteristic shape of a nanofiber, obtained by electrospinning.
US’641 teaches cooling a resin coating [0112]; US’206 teaches cooling a resin coating (col. 7, lines 2-3), for example with a cooling roller (col. 7, lines 20-23); and JP’160 provides evidence that electrospinning heats the fibers and substrate [0013, 0037]. The combination of US’641 in view of US’206, JP’160, and US’063 fails to expressly teach cooling the electrospun fibers. However, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by cooling the electrospun nanofibers in order to stabilize hot molten fibers and to be useful for applications at room temperature.
i.e. bundle of fibers) and electrostatically coating the tow (Abstract; Example I, col. 9, line 64 through col. 10, line 17). In addition, US’064 suggests cooling an electrostatically-coated tow with air (Example I, col. 10, lines 2-10). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’641 in view of US’206, JP’160, and US’063 by cooling hot molten nanofibers, applied by electrospinning, with air, because it would have been obvious to cool hot molten nanofibers to stabilize the fiber for use, and US’064 suggests that cooling can be performed in air.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the rejection of Claim 1 explains how the combination of references suggests that the surface coating is obtained by depositing filaments of the second resin by electrostatic deposition on at least one side of the bundle of fibres. The combination of references cited in the rejection of Claim 1 fail to teach subsequently by applying heat to the filaments to melt the second resin and for bonding the bundle of fibres (1) and applying an air stream to the coated bundle of fibres (1) or an equivalent cooling system.  No prior art which teaches or fairly suggests the additional steps has been identified as of the time of this Office Action.
Response to Arguments
Applicant’s amendment to the claims, filed 10 March 2021, with respect to the rejection of Claims 9, 11, 13, and 14 under 35 USC 112(b) have been fully considered and are persuasive.  However, the amendment to Claim 1 and cancellation of Claim 13 raise new issues under 35 USC 112(a), (b), and (d).
Applicant's arguments filed 10 March 2021 with respect to the rejections of Claims 1-12 and 14 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that none of Davies, Hori, or Lubitzch teach through grooves (Remarks, p.  6, last paragraph through p. 7, first full paragraph), Asahara et al. (US 2009/0301641) is cited to show the obviousness of through grooves aligned in some manner with respect to the longitudinal direction of the bundle of fibres.
In response to Applicant’s argument concerning Lubitzch (Remarks, p. 7), because the amendment to Claim 1 requires features (including spaces and through grooves distributed in an aligned manner with respect to a longitudinal direction of the fibers) in addition to those taught by Lubitzch, Asahara et al. (US 2009/0301641) is considered to be closer prior art and cited in the rejections herein. Therefore, the arguments concerning Lubitzch are moot.
In response to Applicant’s argument that neither Davies nor Hori teach generating spaces in a longitudinal direction of the bundle of fibers (Remarks, p. 8), Davies suggests such spaces since there are gaps between fibers (col. 9, lines 1-4). Examiner also notes that although the remarks suggest that “longitudinal direction of the bundle of fibres” is equivalent to “direction parallel to the bundle,” neither the claims nor the written description describe such an equivalence.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712